J-S24043-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ALEXANDER BROWN                            :
                                               :
                       Appellant               :   No. 1492 EDA 2021

              Appeal from the PCRA Order Entered June 30, 2021
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0014306-2013


BEFORE: PANELLA, P.J., LAZARUS, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                          FILED AUGUST 29, 2022

        Alexander Brown (Brown) appeals pro se from the order entered in the

Court of Common Pleas of Philadelphia County (PCRA court) denying his first

petition filed pursuant to the Post-Conviction Relief Act (PCRA), 42 Pa.C.S.

§§ 9541-9546.1       Brown claims that trial counsel was ineffective in cross-

examining the victim and by ignoring evidence favorable to his defense in this

assault case. We affirm.




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 While this is Brown’s first PCRA petition, he waived his right to counsel and
elected to proceed pro se following hearings pursuant to Commonwealth v.
Grazier, 713 A.2d 81 (Pa. 1998) in July 2018 and December 2021.
J-S24043-22


                                       I.

                                      A.

      This case arises from an October 17, 2013 altercation between Brown

and Elizabeth Hardaway (Hardaway) as she waited for a bus at about 1:30

p.m. on the corner of 39th and Market Street in Philadelphia. Hardaway was

74 years old at the time and she sustained a leg fracture during the incident.

Police arrived at the scene in response to a 911 call and they arrested Brown,

who had left the location, after Hardaway identified him as her assailant.

      Brown waived his right to a jury trial and he and Hardaway were the

sole witnesses at his October 2014 bench trial. Hardaway testified that as she

waited for the bus, Brown approached her and called her a “whore” as he

walked past her. (N.T. Trial, 10/06/14, at 14). When Hardaway asked Brown

why he said this, he “grabbed me [by the hair] and he grabbed my head. And

then I was standing against the wall and he hit my head one, two, three times

. . . into the [brick] wall.” (Id.). Hardaway hit Brown with her hands when

he grabbed her, but she fell to the ground and her left leg “turned black and

then I had to get an operation.” (Id. at 16). Hardaway received treatment

and rehabilitation services from three different hospital facilities and she was

in a wheelchair for three weeks after the surgery. Hardaway testified that she

had been “very sharp” mentally before the assault and had no health issues,

but now experiences memory loss, pain in her left leg and swelling in her




                                     -2-
J-S24043-22


hands. (Id. at 19). Hardaway could not remember how many surgeries she

underwent on her leg.

      Brown was represented by two attorneys from the Public Defender’s

Office at trial and Catherine Berryman, Esq., handled cross-examination of

Hardaway. Hardaway explained that she has issues with her memory and that

she does not recall testifying at the preliminary hearing. However, Hardaway

did recall that she did not receive any cuts or bleeding from her head during

the incident, that she did not lose any hair, and she indicated that despite

certain gaps in her memory, she remembered the experience with Brown

“very well.” (Id. at 24). Hardaway was unable to recount the details of what

happened after the fall and she did not remember giving a statement to police

at the hospital the next day. Although Attorney Berryman walked Hardaway

through her police statement, Hardaway did not recall giving the statement or

signing it.   Attorney Berryman also pointed out certain inconsistencies

between Hardaway’s prior statements and her trial testimony, including that

Hardaway initially reported that Brown pressed his stomach against her during

the incident. (See id. at 31-32).

      Brown testified to a very different version of events and recounted that,

as he approached Hardaway, he overheard her and another woman having a

“very obscene conversation . . . using homophobic slurs like fag.” (Id. at 39).

Brown grimaced as he walked by, but did not speak. When Hardaway asked

Brown why he was staring at her, he responded that he found their


                                     -3-
J-S24043-22


conversation offensive and told her they “sounded like street whores talking

that way.” (Id. at 40). Hardaway then angrily approached him and called

him a liar. When Brown asked Hardaway what she was going to do about it,

she “immediately charged me.       She ran at me.”     (Id. at 42).    Brown

acknowledged that he is 6-foot-4 and weighs 300 pounds, while Hardaway is

5-foot-4 and 100 pounds, and he recalled that when she charged at him, she

bounced off of his stomach and he laughed. When Hardaway charged at him

a second time and started slapping him in the face, he put his arm up to block

her hands and attempted to retreat. Hardaway then “pursued me, and she

grabbed me, and she started striking me in the face again.” (Id. at 43-44).

Brown pushed Hardaway once with his right hand and she immediately

charged at him a third time. Brown was “afraid she would scratch my eye, so

I pushed her again quickly” to stop her and she fell to the ground. (Id. at

45).    Brown averred that he never threatened, punched or grabbed

Hardaway’s head, nor did he hit her head against a wall.

       On cross-examination, Brown testified that although he wanted to

remain at the scene until the police arrived, he left because bystanders who

had observed the altercation made aggressive comments towards him, and

he was concerned that the situation might escalate. (See id. at 53-54).

       The parties stipulated to the admission of Hardaway’s medical records

showing that she sustained a fracture in her left leg and received associated

treatment.   The records also noted that there was no evidence of a scalp


                                    -4-
J-S24043-22


wound, laceration, swelling or bleeding from Hardaway’s head. (See id. at

54-55).

       After considering the evidence and assessing the credibility of both

witnesses, the trial court convicted Brown of aggravated assault, simple

assault and reckless endangerment.                  On December 8, 2014, the court

sentenced him to a term of 6 to 12 years of imprisonment followed by 8 years’

probation. Brown filed a timely direct appeal but discontinued it in March 2015

in favor of pursuing collateral relief.

                                               B.

       Brown filed the instant timely pro se PCRA petition on March 27, 2015,

contending that trial counsel was ineffective in cross-examining Hardaway and

for failing to emphasize evidence that would have discredited her testimony.

The PCRA court appointed counsel, who filed an amended petition requesting

that Brown’s direct appeal rights be reinstated nunc pro tunc.

       The PCRA court held a hearing on Brown’s petition on July 30, 2020,

and was prepared to reinstate his direct appeal rights nunc pro tunc.2 Brown

was represented by stand-by counsel who concurred with this mode of relief,

but Brown vehemently took the position that he did not want his direct appeal



____________________________________________


2 The protracted proceedings appear to be a result of Brown’s refusal to be
represented by counsel throughout the PCRA process, his requests for
continuances, his numerous filings (48), in addition to those of stand-by
counsel and delays caused by the Covid-19 pandemic.


                                           -5-
J-S24043-22


rights reinstated and instead wanted a ruling on his PCRA claims.          Brown

explained that he is 6-foot-4 and 300 pounds, that Hardaway was “a little

brittle woman,” and he asserted that his “claim of ineffective assistance is

based on the validity of the witness’s claim that she got punched in the face.”

(N.T. PCRA Hearing, 7/30/20, at 19, 23). Brown maintained that Attorney

Berryman neglected to cross-examine Hardaway effectively because she failed

to point out inconsistencies between Hardaway’s trial testimony and the

statement she gave to police/preliminary hearing testimony.           Brown also

contended that counsel should have emphasized that Hardaway had “no

injuries to her face, to her neck, or her head” . . . and was “not a credible

witness.” (Id. at 26, 40). The Commonwealth countered that trial counsel

did cross-examine Hardaway extensively and “as strenuously as could possibly

be done without antagonizing the fact finder” and that Brown’s claim that

Attorney Berryman should have been more adversarial with the elderly victim

was “absurd.” (Id. at 16, 36).

        After further consideration of the record, the parties’ briefs and Brown’s

responses to its Rule 9073 notice, the PCRA court dismissed Brown’s PCRA

petition on June 30, 2021. Brown filed this timely appeal and he and the PCRA

court complied with Rule 1925. See Pa.R.A.P. 1925(a)-(b). In its opinion,

the PCRA court observed that Brown’s “self-defense argument revolved


____________________________________________


3   See Pa.R.Crim.P. 907(1).


                                           -6-
J-S24043-22


around the victim being strong enough to run at him and attempt to scratch

his eyes, unprovoked, but still fragile enough to fall down and break her leg.”

(PCRA Court Opinion, 9/29/21, at 14). The court stated that after considering

Hardaway’s medical records and Brown’s argument at the hearing, it found

Brown’s “version of events unconvincing and not supported by the available

record.” (Id. at 15).

                                               II.

                                               A.

       On appeal, Brown contends that trial counsel was ineffective with regard

to cross-examination of Hardaway.4              He maintains that Attorney Berryman

failed to “establish and prove the most important fact of this criminal case.

Which is the fact that this alleged assault never actually happened because it

is absolutely impossible for it to have actually occurred in the real world.”

(Brown’s Brief, at 3-4) (emphasis omitted). Brown concedes that Attorney

Berryman did establish for the record that Hardaway sustained no head or

facial injuries, but he nonetheless claims that counsel “made absolutely no


____________________________________________


4 Our review of a PCRA court’s decision is limited to examining whether its
findings of fact are supported by the record and whether its conclusions of law
are free from legal error. See Commonwealth v. Wiggins, 248 A.3d 1285,
1288 (Pa. Super. 2021), appeal denied, 263 A.3d 546 (Pa. 2021). “We view
the findings of the PCRA court and the evidence of record in a light most
favorable to the prevailing party.” Id. (citation omitted). We are bound by
the PCRA court’s credibility determinations when they are supported by the
record. See Commonwealth v. Medina, 92 A.3d 1210, 1214 (Pa. Super.
2014) (en banc).


                                           -7-
J-S24043-22


effort” to disprove the “fictitious assault.” (Id. at 5). Brown emphasizes that

Hardaway’s allegation that he slammed her head into a wall was not credible

given her obvious frailty, advanced age and the lack of medical evidence of

injury to her head. (See id. at 6-10). Brown further posits that the PCRA

court based its ruling on “unreal and imaginary evidence [of facial wounds]

instead of on the legitimate, factual and scientific evidence” in this case. (Id.

at 12-13).5

                                               B.

       We begin by noting that “counsel is presumed effective, and an

appellant has the burden of proving otherwise.”      Wiggins, supra at 1288

(citation omitted). When asserting a claim of ineffective assistance of counsel,

a petitioner must demonstrate: “(1) the underlying claim has arguable merit;

(2) counsel had no reasonable strategic basis for his action or inaction; and,

(3) but for the errors and omissions of counsel, there is a reasonable

probability that the outcome of the proceedings would have been different.”

Commonwealth v. Davis, 262 A.3d 589, 595 (Pa. Super. 2021) (citation




____________________________________________


5 Brown’s brief does not comply with our Rules of Appellate Procedure in that
it does not include the required content nor does he support his argument with
discussion of relevant legal authority or citation to the record. (See Pa.R.A.P.
2116-2119 (requiring appellant to set forth, e.g., a statement of the questions
involved and summary of the argument)). Although we could quash this
appeal for this defect, see Pa.R.A.P. 2101, we decline to do so in the interest
of judicial economy.

                                           -8-
J-S24043-22


omitted). A petitioner’s failure to satisfy any prong of this test will cause his

claim to fail. See id.

      “The threshold inquiry in ineffectiveness claims is whether the

issue/argument/tactic which counsel has foregone and which forms the basis

for the assertion of ineffectiveness is of arguable merit.” Id. at 596 (citation

omitted). “Counsel cannot be found ineffective for failing to pursue a baseless

or meritless claim.” Id. (citation omitted).

      In the instant case, the PCRA court found Brown’s ineffectiveness claim

meritless and explained:

             Attorney Berryman attempted to tactfully discredit the
      testimony from the victim . . . [and] cross-examined the victim
      carefully to expose the discrepancies in the victim’s testimony
      without outright accusing the victim of lying. Due to the fact that
      the victim was a 74-year-old woman who was hospitalized as a
      result of Appellant’s assault, aggressive cross-examination of the
      victim would likely have painted the victim in a more sympathetic
      light, something that would have hurt Appellant at trial.

             . . . [A]ny cross-examination conducted on the victim
      needed to be done carefully in order to bring out the
      inconsistencies of her testimony without attacking an obviously
      vulnerable individual who had already testified to having
      developed memory problems as a result of the assault. The fact
      that the victim testified to having memory problems could easily
      account for inconsistencies in her testimony . . . Attorney
      Berryman made copious use of the notes of testimony from the
      preliminary hearing . . . [and] was able to walk a fine line between
      calling the victim’s testimony into question and attacking the
      victim . . .

            [A]lthough Appellant alleged that Attorney Berryman
      provided ineffective representation, Appellant outright failed to
      address that Attorney Berryman was not his only attorney in this
      matter . . . [I]t would appear to this court that had Attorney
      Berryman’s cross-examination been insufficient, Attorney [Greg]

                                      -9-
J-S24043-22


      Blender would have taken steps to cover any questioning that
      Attorney Berryman failed to ask. The very fact that Appellant had
      the benefit of two competent attorneys undercuts his claim of
      ineffectiveness based on the cross-examination of the victim.

(PCRA Ct. Op., at 9-12).

      We agree with the PCRA court’s assessment, as the record plainly

reflects that Attorney Berryman did thoroughly cross-examine Hardaway and

elicited testimony indicating that she did not receive any cuts, lacerations or

bleeding from her head.    Counsel also tested the reliability of Hardaway’s

testimony as a whole through questioning her about her considerable memory

issues. Additionally, during closing argument, Attorney Berryman highlighted

that Hardaway’s medical records showing no head injuries do not support her

version of events, and she also strenuously argued that the evidence instead

supports Brown’s self-defense claim. (See N.T. Trial, at 57-58). Thus, the

record flatly negates Brown’s claim that Attorney Berryman did not zealously

act on his behalf and instead shows that she walked a tightrope between

carefully cross-examining Hardaway to expose inconsistencies and outright

antagonizing her, given her significant memory loss concerning her police

statement/preliminary hearing testimony and her age/physical            frailty.

Brown’s proposed tactic of a more aggressive line of questioning of Hardaway

simply lacks arguable merit under the circumstances of this case. See Davis,

supra at 596.

      As discussed, despite counsel’s efforts at trial, the PCRA court found

Brown’s position not credible in view of the serious injury Hardaway sustained,

                                    - 10 -
J-S24043-22


the age/size differential between Brown and the victim, and the fact that

Brown simultaneously and contradictorily maintained that Hardaway had

enough strength to charge at him three times while hitting him, but was

injured only because she was extremely brittle and weak.

     In sum, viewing the evidence of record in the light most favorable to the

Commonwealth as the prevailing party and giving the PCRA court’s credibility

determinations appropriate deference, we agree with its conclusion that

Brown’s ineffective assistance of counsel claim does not merit relief.   See

Wiggins, supra at 1288; Medina, supra at 1214. We affirm the order of

the PCRA court.

     Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/29/2022




                                   - 11 -